Citation Nr: 1433987	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  13-27 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1957 to March 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In June 2014, the Veteran presented testimony at a Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

In October 2013, subsequent to the RO's August 2013 statement of the case (SOC), the Veteran submitted additional medical evidence in support of his claim.  However, on the record at his hearing, the Veteran's representative waived the RO's initial consideration of the medical records, thereby allowing the Board's review of the evidence.  38 C.F.R. § 20.1304.

A review of the Veteran's Virtual VA claims file reveals VA treatment records dated from January 2010 to August 2013; however, the RO considered these records in the August 2013 SOC.  A review of the Veterans Benefits Management System only reveals records that are either duplicative or irrelevant to the issue on appeal.  Therefore, the Board finds that there is no prejudice in proceeding with consideration of the evidence in the Virtual VA file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran has been shown to have a current low back disorder that is related to his military service.

CONCLUSION OF LAW

The Veteran's low back disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has claimed that he developed a low back disorder as a result of numerous parachute jumps in service.   He testified at his June 2014 hearing that he has had continuous back pain since service.  

The medical evidence clearly demonstrates that the Veteran has a current low back disorder.

The Veteran's DD 214 also shows that he had airborne training from November 1957 to December 1957 and that he received the Parachutist Badge.  In his July 2010 claim and in his June 2014 testimony, he specified that he made 28 parachute jumps while in service.  

As noted, the Veteran has provided testimony of continuous back pain since service.  In this regard, the Veteran is competent to testify as to his symptoms, including pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge). 

The Board also finds the Veteran's statements that he has had back pain since service to be credible. His service treatment records do show that he injured his right leg during a parachute jump in March 1958, and the Veteran's wife and cousin have submitted statements recalling that he self-treated his back in the 1960s.  There is also a 1974 employment physical documenting back problems at that time.  

There is no reason to doubt the credibility of the Veteran's statements of continuity of symptomatology other than a lack of contemporaneous medical evidence documenting such complaints between 1960 and 1974.  The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Additionally, in relating his history to physicians, the Veteran has been consistent in describing his 28 in-service parachute jumps.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  For example, in June 2012, the Veteran described his service with the 101st Airborne Division to a doctor at the Salem OPC.  He also gave this information to his primary care physician, Dr. R.A.W. (initials used to protect privacy), who relied on that information in an April 2011 statement in support of the Veteran's claim.  The Veteran further repeated his history of 28 in-service parachute jumps to the August 2013 VA examiner.  

While the August 2013 VA examiner did render a negative medical nexus opinion, the Board notes that the opinion was not supported by adequate rationale.  In particular, the examiner cited to the lack of in-service treatment for a specific back injury sustained in a parachute jump, and the Veteran's initial notice of back pain in 1974.  However, as discussed above, the Board has found that the Veteran's reported history is credible.

Moreover, two of the Veteran's private physicians have provided positive medical nexus opinions.  In November 2011, Dr. R.A.W. characterized the impact trauma from parachute jumps as a contributing factor in the development of back problems.  Dr. W.K.B. similarly noted that the Veteran likely sustained repeated injuries to his back through hard landings.  

The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

Accordingly, the Board concludes that service connection for a back disorder is warranted.  


ORDER

Service connection for a lower back disorder is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


